Citation Nr: 1219307	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-42 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to January 1965.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Because of the Veteran's age, the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In January 2009, the Veteran claimed entitlement to a TDIU - alleging he is unable to work on account of the severity of his service-connected disabilities.  These disabilities are his hearing loss, which is rated as 50-percent disabling, hemorrhoids, rated as 30-percent disabling, tinnitus, rated as 10-percent disabling, and scars on his scalp and left eyelid, which are residuals of lacerations, rated as 
0-percent disabling (i.e., noncompensable).  These ratings combine to 70 percent.  See 38 C.F.R. § 4.25.

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 


If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

Because the Veteran has a 50 percent rating for his hearing loss and a 70 percent combined rating, when considering all of his service-connected disabilities, he satisfies these threshold minimum rating requirement of this governing regulation for consideration of a TDIU - that is, without having to resort to the special extra-schedular provisions of 38 C.F.R. § 4.16(b).  So resolution of this appeal instead turns on whether his service-connected disabilities, in combination, preclude him from obtaining and maintaining substantially gainful employment. 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

That said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment. 

The Veteran was afforded VA audiological, rectum and anus, and scar compensation examinations in March 2009.  The scar examiner found no scars on examination.  Those VA examiners, however, failed to comment on whether the Veteran is unemployable on account of his service-connected disabilities.  

The RO also more recently had the Veteran undergo VA audiological and general medical examinations in July 2011.  The audiological examiner found that the Veteran's hearing loss and tinnitus did not preclude normal function if proper amplification and support are in place.  The VA general medical examiner stated the Veteran is capable of light-to-moderate duty employment based on his 
service-connected disabilities, alone, if he so chooses.  These examiners acknowledged they did not review any records in making their determinations.  Their opinions therefore would not have the proper factual foundation and predicate, so for this reason alone would be insufficient to decide the claim.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 233 (1993).  That is to say, any opinion offered would not be fully informed.  The Veteran is entitled to an examination that takes into account all relevant background information, including prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 387 (1992).

Perhaps as importantly, however, the examiners must consider the combined effect the service-connected disabilities have on the Veteran's employability, not just each individual one separate and apart or in isolation.  And there must be consideration, as well, of whether the type of employment he could obtain and sustain would be substantially gainful versus just marginal.

Accordingly, this TDIU claim is REMANDED for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the claims files (c-files), including a copy of this remand, to the VA compensation examiners who performed the July 2011 VA audiological and general medical examinations, and give them an opportunity to review the Veteran's claims files.  If, for whatever reason, either examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the c-files.

To reiterate, the Veteran's service-connected disabilities are:  (1) hearing loss rated 50 percent, (2) hemorrhoids rated 30 percent, (3) tinnitus rated 10 percent, and (4) scars on his scalp and left eyelid rated as noncompensable (i.e., 0-percent disabling).  These ratings combine to 70 percent.  

Additional medical opinion is needed concerning whether these disabilities, and only these disabilities, but in combination (so considered collectively), preclude the Veteran from obtaining and maintaining substantially gainful employment that is commensurate with his level of education and prior work experience and training, etc., versus just, for example, "marginal" employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

2.  Then readjudicate this TDIU claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

